Citation Nr: 1202649	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for generalized anxiety disorder.  This case was previously before the Board in January 2008 and again in July 2009, and was remanded on each occasion for to ensure due process and/or for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include PTSD, that can be causally linked to an event or incident in service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §  3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated May and August 2004, March 2008 and August 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2009 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.


Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded VA medical examinations to obtain an opinion regarding the etiology of his acquired psychiatric disability.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, VA examinations, and the Veteran's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision. 

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for an acquired psychiatric disability, to include PTSD.  In a February 2006 statement, the Veteran related that he had been in a secure environment in the military, but there were red alerts on occasion.  He was instructed to get his weapon and get into formation as the Viet Cong were coming.  He refers to instances in which the sky was lit up from flares and he claims he could see plenty of machine gun fire.  He also argues he was a guard on barges and observed Vietnamese fishermen who came close to his barge and he wondered if he should take action.  He reports he was very nervous as he was guarding bombs, shells and mortar rounds, and that he often feared for his life.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The Veteran was seen in a VA outpatient treatment clinic in April 2004 and reported he had PTSD.  He stated the war was upsetting to him because he knew several people who died in combat.  He said he thought a lot about being in Vietnam and that he had flashbacks and nightmares.  The Veteran endorsed symptoms consistent with anxiety and indicated he had experienced several panic attacks.  The assessment was generalized anxiety disorder with some panic/agoraphobic features.  When seen in September 2005, the Veteran noted he was most frightened in service by red alerts when he had to get his weapons and stand guard.  He reported his friend was burned badly when a diesel heater blew up and set his friend on fire.  He thought the man's name was Sergeant Campbell, but stated he did not know if he had died, and he never saw him again.  The diagnoses were panic disorder without agoraphobia, major depressive disorder and personality disorder/traits.  During a VA outpatient clinic visit in July 2009, it was noted the Veteran had a 30-year history of recurrent panic attacks and anxiety.  It was further indicated he had had panic attacks since his return from the war.  Additional VA outpatient treatment records reflect the Veteran participated in group therapy sessions for PTSD.  

On VA psychiatric examination in June 2006, the Veteran asserted he was stationed in the Cam Ranh Bay area in Vietnam.  He said he often changed companies, and was sometimes based close to the ocean and was far from the ocean at other times.  He said when his replacement came two months early, he was given guard duty.  He became frightened when red alerts were called.  

The Veteran was seen by a private psychologist in May 2010.  He related he had been experiencing symptoms of severe anxiety since returning from Vietnam.  He acknowledged his military occupational specialty was cook.  He related he worked on a base as a cook in the mess hall, but performed guard duties in the middle of the bay at night.  He claimed he often experienced ambushes, sniper fire and rocket and mortar attacks.  He described his most stressful experience when he was on red alert for a day, and he had to keep watch for the enemy.  He asserted there were times he had to fire his weapon while on guard duty, and referred to seeing people killed.  He stated he saw dead bodies "often", including Sergeant Campbell, who was killed in action in April 1968.  He alleged he was very disturbed at first when he died.  The Veteran maintained he has had anxiety attacks since he got back from Vietnam, and has been hospitalized twice for such attacks.  He insisted he started experiencing symptoms of PTSD immediately after his return from Vietnam, but acknowledged he did not begin receiving mental health treatment until 1991.  The examiner commented that objective and subjective evidence supported a diagnosis of PTSD, and that all symptoms were believed to be directly related to his combat experiences in Vietnam.  

During a VA psychiatric examination in January 2011, the Veteran again stated that while he was a cook, there were times he pulled guard duty.  He added there were times red alerts made him scared and that doing guard duty on barges made him afraid.  He described ongoing fear related to explosions he would hear around him.  He also reported a friend of his was set on fire.  He claimed he could smell it and his friend eventually died.  He reported sadness about a friend in another company who also died.  The examiner noted that VA medical records reflected that the Veteran had reported in March 2010 that he occasionally heard sounds of Vietnam in his head.  The diagnosis was anxiety disorder.

The evidence against the Veteran's claim includes the service treatment records and post-service medical findings of record.  The service treatment records are negative for complaints or findings relating to any psychiatric disability.  While the Veteran alleges he sought counseling from a chaplain during service, the Board points out that on a report of medical history in July 1968, prior to his discharge from service, he specifically denied that he had ever had trouble sleeping, depression or excessive worry or loss of memory.  A psychiatric evaluation on the separation examination in July 1968 was normal.

When he was seen in a VA outpatient treatment clinic in April 2004, the Veteran stated he was a cook during Vietnam and that he did not participate in combat situations.  He claimed the war was upsetting because he was far from home and knew several people who died in combat.  Although he reported having flashbacks and nightmares, the content was not related to a war experience.  In an addendum to this report, a physician noted the Veteran was initially evaluated by a medical student, and that he had also interviewed the Veteran.  He stated the Veteran did not have PTSD, and noted the Veteran was a cook in Vietnam and was never near combat areas.  The physician added the Veteran did not show any signs and symptoms of PTSD.

As noted above, the Veteran related at a VA outpatient clinic visit in September 2005 that a friend had been set on fire and burned when a diesel heater blew up.  He stated he heard about this incident, but did not see it himself.

The Veteran was afforded a psychiatric examination by the VA in June 2006.  The examiner noted she reviewed the claims folder and the electronic medical record.  When asked about anxiety related to being in Vietnam, the Veteran said that it involved mostly working and being there and having to work 24/7.  He also mentioned not seeing his friends and that there was nobody to relate to.  He was asked about being afraid and said that you got used to the shelling after a while.  He described getting up early in the mornings and seeing soldiers who he believed were from Korea.  He said they were sleeping and he worried they would mistake him for the enemy when he would be there by himself.  He said a lot of times he would see something and jump.  The Veteran claimed he had to watch out on the beach and this also scared him.  He was asked what haunted him now, and he referred to current anxieties about having things on his mind and his worry about not being able to function well, and not about haunted memories from Vietnam.  The diagnoses were generalized anxiety disorder and features of paranoid personality disorder.  

The examiner commented the Veteran was a chronically anxious and fearful individual with occasional panic attacks that seemed to be related to excessive worry.  She opined it was less likely than not that the Veteran's anxiety was caused by service.  She stated his anxiety was in response to insecurity and worry about his marital stability, money and being talked about, not in response to ongoing traumatic memories or reminders of such.  She added the Veteran's family history of serious mental illness likely was a contributor to his vulnerability in being anxious, and he would likely be anxious regardless of his life circumstances.

On VA psychiatric examination in January 2011, the examiner stated she reviewed the claims folder and the electronic medical record.  She related the Veteran had been seen routinely in the VA outpatient mental health clinic since 2006.  She noted that the Veteran had not at any point been diagnosed by the outpatient providers with PTSD.  He had been treated for symptoms of ongoing depression and anxiety, including panic, generalized anxiety and worry.  The examiner noted the Veteran had received numerous psychiatric assessments by many providers and there was no indication of a stressor or symptoms that would be suggestive of a diagnosis of PTSD.  The Veteran presented the examiner with the May 2010 report from the private psychologist, and she noted the diagnoses of PTSD and major depressive disorder.  The VA examiner observed this was based on the Veteran's self-report, and that he did not have access to his VA medical records and could not, therefore, review information that had otherwise been documented.  

During the examination, the Veteran did not describe any events that would rise to the level of a stressor, and the examiner commented this was consistent with the report from his outpatient providers.  The examiner also stated the Veteran did not report symptoms that would be suggestive of a PTSD diagnosis.  When asked why he thought he had PTSD, the Veteran responded it was because he was "vigilant for things to be done the correct way," and explained that he wants "things done correctly and I have no power over other people like when I'm standing on line waiting for something to happen."  The examiner observed this was not a description of hypervigilance.  When asked if he thought he had any other symptoms related to his experiences in service, the Veteran stated "every day that I have not worked and every day things that go on like not working for a while but I've just learned to deal with things."  It was also noted the Veteran did not describe symptoms of reexperiencing or increased arousal.  

The diagnosis was anxiety disorder, not otherwise specified.  The examiner stated this diagnosis was for mixed symptoms of both anxiety and depression.  She noted the Veteran had a long-standing history of generalized anxiety disorder and anxious state.  It appeared the Veteran was a chronically anxious individual who in the past reported panic attacks.  It appears the Veteran's symptoms of depression were exacerbated by the loss of close family members, as well as ongoing anger and frustration with the VA.  The examiner reiterated that the Veteran has not been diagnosed with PTSD by his outpatient providers and that he does not clearly describe events in service that would rise to the level of a stressor.  In addition, he did not report symptoms suggestive of PTSD.  She acknowledged the Veteran reported ongoing symptoms of anxiety that appeared to be a trait feature which was less likely than not caused by service.  

The record reflects an acquired psychiatric disability was initially demonstrated many years after service.  There is, however, no competent and probative evidence linking his currently diagnosed anxiety disorder to service.  In this regard, the Board notes it was concluded following both VA psychiatric examinations that anxiety disorder was not related to service.  Such opinions were predicated on a review of the clinical record by the examiners.  

With respect to the Veteran's claim for service connection for PTSD, the Board concedes a private psychologist diagnosed PTSD following an evaluation in May 2010.  This was based on the Veteran's description of his in-service stressors.  The record demonstrates the Veteran has provided conflicting reports concerning his stressors and, therefore, his statements lack credibility.  He has provided inconsistent accounts of his stressors.  In this regard, he alleged in April 2004 that he had PTSD, in part, because the war was upsetting since he was far from home.  In September 2005, he described how a friend, Sergeant Campbell, had been set on fire.  It is significant to point out that he stated he had heard this incident, though he did not see it, and that he was unaware of whether that soldier had died.  Yet, he made no mention of this incident during the June 2006 VA psychiatric examination.  In addition, when he described this stressor to the private psychologist in May 2010, the Veteran claimed that Sergeant Campbell had been killed in action.  Simply stated, the varying accounts of his stressors render the Veteran's statements to lack credibility.

In light of the numerous inconsistencies in his statements, the Veteran is not found to have presented credible lay assertions in this case.  Moreover, the fact remains that the most comprehensive evaluations concluded that the Veteran does not have PTSD.  The opinion of the private psychologist is of limited probative value since his conclusions were based on the statements of the Veteran which, as noted above, are not credible.  

Although the Veteran is competent to report his symptoms, the Board does not find him to be credible in this regard as the contemporaneous findings in service demonstrated normal findings at the separation examination, without indication of any psychiatric difficulties, and the Veteran specifically denied any pertinent history on his separation examination.  Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of any current acquired psychiatric disability, to include PTSD, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board observes, the VA examiners both clearly opined there is no relationship between his anxiety disorder and service.  Similarly, following the January 2011 VA psychiatric examination, the examiner found the Veteran does not have PTSD, and she provided a rationale for her opinion.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim for service connection for PTSD.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of PTSD, and the onset and etiology of an acquired psychiatric disability other than PTSD.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


